hPER CURIAM.
The court of appeal’s finding (and that of the district court) that res judicata bars the plaintiffs claim is erroneous. Payment of a demanded sum to avoid prosecution can hardly be deemed a compromise and settlement.
The district attorney’s permissible fee is $140.00, not the $165.00 he demanded and received by check in that amount payable to him.1 That the District Attorney might have collected more, in addition to the $140.00 due him, than $25.00, that is, $15.00 for each of the three checks “payable to the person or entity that honored the worthless check or cheeks” (Schwegmann’s Super Market in this instance) is no defense to his having collected *1038as his fee $25.00 more than the statute allows.
The judgments of the court of appeal and of the district court are, therefore, reversed. The case is remanded to the district court for further proceedings consistent with this per curiam opinion.
JUDGMENT OF THE COURT OF APPEAL REVERSED; REMANDED TO DISTRICT COURT.
LEMMON, J., concurs and assigns reasons.
WATSON, J., dissents and assigns reasons.

. The plaintiff issued three checks totalling $250.00, for which the District Attorney was entitled to collect $140.00 in collection fees ($60.00 each for the first two checks and $20.00 for the third check). In addition to this amount, the District Attorney charged the plaintiff an additional fee of $25.00, which is 10% of the face value of the checks the plaintiff issued. The statute does not authorize this additional fee.